UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 4, 2012 SKY PETROLEUM, INC. (Exact name of registrant as specified in its charter) Nevada 333-99455 32-0027992 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 401 Congress Avenue, Suite 1540, Austin, Texas, 78701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (512) 687-3427 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers. Effective April 4, 2012, Oliver J. Whittle resigned as a non-executive director of Sky Petroleum Inc. (the “Company”). Mr. Whittle resigned as aresult of disagreements with officers and directors of the Company over how the Company should be managed. Mr. Whittle’s resignation letter is attached hereto as Exhibit 99.1. Item 9.01.Exhibits. Exhibit Number Description Resignation Letter 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SKY PETROLEUM, INC. April 11, 2012 By: /s/Michael D. Noonan Michael D. Noonan Interim Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Resignation Letter 4
